United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 10, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40787
                         Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

FELIX LEAL GARZA,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 2:03-CR-378-1
                      --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed for Felix Leal Garza (“Garza”) has filed a

motion for leave to withdraw, a brief, and a supplemental letter

brief as required by Anders v. California, 386 U.S. 738 (1967).

Garza has filed a response.    Our independent review of counsel’s

briefs, Garza’s response, and the record discloses no

nonfrivolous issue.   Accordingly, counsel’s motion to withdraw is

GRANTED; counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.